                               Case 19-24331-PDR                      Doc 160           Filed 06/23/21              Page 1 of 9
                                                               United States Bankruptcy Court
                                                                Southern District of Florida
In re:                                                                                                                  Case No. 19-24331-PDR
Ralph Levi Sanders, Jr.                                                                                                 Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 113C-0                                                   User: groomsd                                                               Page 1 of 2
Date Rcvd: Jun 21, 2021                                                Form ID: pdf004                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 23, 2021:
Recip ID                 Recipient Name and Address
db                     + Ralph Levi Sanders, Jr., 561 SW 60 Ave., Plantation, FL 33317-3947

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 23, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 21, 2021 at the address(es) listed below:
Name                               Email Address
Christian A. McCue
                                   on behalf of Mediator Christian McCue christian.mccue@mccuelaw.com
                                   ecf.mccuelaw@gmail.com;ign@mccuelaw.com;lisa.mccue@mccuelaw.com;patty@mccuelaw.com;mccuecr41107@notify.bestca
                                   se.com

Gavin N Stewart
                                   on behalf of Creditor Specialized Loan Servicing LLC bk@stewartlegalgroup.com

Matthew Tillma
                                   on behalf of Creditor THE BANK OF NEW YORK MELLON matthew.tillma@bonialpc.com
                                   Notices.Bonial@ecf.courtdrive.com

Natalie Zindorf Lea
                                   on behalf of Creditor THE BANK OF NEW YORK MELLON Natalie.Lea@bonialpc.com Notices.Bonial@ecf.courtdrive.com

Office of the US Trustee
                                   USTPRegion21.MM.ECF@usdoj.gov
                          Case 19-24331-PDR             Doc 160      Filed 06/23/21   Page 2 of 9
District/off: 113C-0                                     User: groomsd                               Page 2 of 2
Date Rcvd: Jun 21, 2021                                  Form ID: pdf004                            Total Noticed: 1
Robin R Weiner
                            ecf@ch13weiner.com ecf2@ch13weiner.com


TOTAL: 6
                    Case 19-24331-PDR       Doc 160     Filed 06/23/21     Page 3 of 9




         ORDERED in the Southern District of Florida on June 17, 2021.



                                                          Peter D. Russin, Judge
                                                          United States Bankruptcy Court
_____________________________________________________________________________


                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

         In re:
                                                          Case No. 19-24331-PDR
         Ralph Levi Sanders, Jr.,
                                                          Chapter 13
                  Debtor.
                                                  /

                         ORDER DENYING DEBTOR’S MOTION (DOC. 136)

                  This matter is before the Court on the pro se Debtor’s Motion filed on June 1,

         2021. (Doc. 136, the “Motion”). At hearing on June 1, 2021, the Court heard other

         matters in this case and discussed matters with the Debtor relevant to the contents

         of the Motion. See (Docs. 140–144). Upon review of the Motion, court file, and record,

         the Court finds and concludes as follows:

                  Ralph Levi Sanders, Jr. has a long history of filing bankruptcy cases. Since

         2014, he has filed three chapter 13 cases – all three of which were dismissed prior to

         discharge. See In re Sanders, No. 18-12969-JKO, (Doc. 72) (Bankr. S.D. Fla. May 16,



                                                 Page 1 of 7
         Case 19-24331-PDR      Doc 160     Filed 06/23/21   Page 4 of 9



2019) (dismissed for failure to make plan payments); In re Sanders, No. 17-19141-

RBR, (Doc. 31) (Bankr. S.D. Fla. Nov. 30, 2017) (dismissed following denial of

confirmation); In re Sanders, No. 14-12147-JKO, (Doc. 77) (Bankr. S.D. Fla. Jan. 30,

2017) (voluntarily dismissed after the Chapter 13 Trustee filed a motion to dismiss

the case for failure to make plan payments).

      On October 25, 2019, Sanders filed a chapter 13 petition initiating this case.

(Doc. 1). In his expedited motion to continue the automatic stay filed the day after

the Petition Date, Sanders contends that he filed the Petition to save his home (the

“Property”) and because he has a large pending homeowner’s insurance claim that he

could use to pay the arrearage on the mortgage on the Property. (Doc. 4).

      Specialized Loan Servicing LLC (“SLS”) acts as the servicing agent for the

senior secured lienholder on the Property, the Bank of New York Mellon (“BNYM”)

(collectively, the “Mortgagee”). On March 18, 2020, the Court granted Sanders’

motion to refer himself and the Mortgagee to Mortgage Modification Mediation

(“MMM”). (Docs. 50; 59).

      On May 4, 2020, the Court confirmed Sanders’ Third Amended Chapter 13

Plan (the “Confirmed Plan”).    (Docs. 68; 75).    Under the Confirmed Plan, the

Mortgagee was to receive monthly disbursements of $1,200.01.           Further, the

Confirmed Plan states that if the MMM process fails and no settlement is reached,

the Debtor must, within 14 days of the entry of the Mediator’s Final Report, amend

or modify the Confirmed Plan to conform with the Mortgagee’s proof of claim (without




                                     Page 2 of 7
         Case 19-24331-PDR       Doc 160     Filed 06/23/21   Page 5 of 9



limiting Sanders’s rights to pursue the claim) or treat the Mortgagee outside the

Confirmed Plan.

      On June 19, 2020, over the objection of Sanders, the Court granted his

counsel’s motion to withdraw. (Docs. 77; 80–82; 85–86). Since then, Sanders has

been proceeding pro se. Unfortunately, this has resulted in Sanders’ filings and other

statements made on the record to the Court difficult to understand. Despite these

challenges, the Court has continued to carefully review and consider each of Sanders’

filings and statements made to the Court.

      On January 4, 2021, the Mediator filed a Final Report and indicated no

agreement was reached.      (Doc. 93).   According to the Final Report, the MMM

conference was scheduled for January 13, 2021, but would not be conducted because

of Sanders’s hostility toward the Mediator made continued interaction “infeasible.”

Sanders disputes the Mediator’s conclusion in this regard.

      On February 25, 2021, SLS filed a motion to compel Sanders to modify his

Confirmed Plan by either conforming to the Mortgagee’s proof of claim or treating it

outside the Confirmed Plan (the “Motion to Compel”). (Doc. 101). The Court set the

motion for hearing on April 5, 2021. (Doc. 102). However, the Debtor requested that

the Court continue the hearing and filed a motion to access the DMM – the MMM

system. (Docs. 104; 106). Based on the Debtor’s assertions, the Court continued the

hearing on the Motion to Compel to May 3, 2021. (Doc. 105).

      On April 30, 2021, the business day prior to the hearing, Sanders filed an

objection to the Motion to Compel. (Doc. 114). On the day of the hearing, Sanders




                                      Page 3 of 7
         Case 19-24331-PDR       Doc 160     Filed 06/23/21   Page 6 of 9



filed several other documents, including an emergency motion for sanctions, a

notification of SEC Whistleblower, and a second objection to the Motion to Compel.

(Docs. 116–118). At the hearing, the Court walked through the issues presented with

Sanders, SLS, and the Chapter 13 Trustee. For the reasons stated on the record at

the May 3, 2021, hearing, the Court granted the motion to compel and gave Sanders

until June 1, 2021, to file a motion to modify and proposed modified plan. (Doc. 120).

In addition, the Court continued all other relief to the June 1, 2021, hearing.

      Prior to June 1, 2021, Sanders filed several additional motions. (Docs. 128;

131). On June 1, 2021, Sanders filed a slew of additional documents. (Docs. 136–

139). Conspicuously absent from Sanders’ documents was a motion to modify plan

and a modified plan, which were Ordered to be filed with the Court by June 1, 2021.

What was included, however, was this Motion, which Sanders self-titled as a “Motion

for Notification of Creditor directly willing to help Debtor, Breach of Mortgage Note

part of the objection to Mr. Stewart’s motion. I.E. BAP and Overall Plan.” (Doc. 136).

      At the hearing on June 1, 2021, the Court denied five of Sanders’ motions.

(Docs. 140–144). Though the Motion was not specifically ruled on at the hearing,

many of the issues encompassed in the Motion were discussed. The Motion contains

what appears to be 10 paragraphs of requests for relief.

      Paragraph 1 generally lists the actions Sanders has taken to find counsel and

appears to request Court approval to have an attorney from SLS or BNYM represent

him in the bankruptcy case. To the extent Sanders requests approval of employment

of counsel from SLS or BNYM to represent him in the bankruptcy case, a separate




                                      Page 4 of 7
          Case 19-24331-PDR      Doc 160     Filed 06/23/21     Page 7 of 9



motion would need to be filed with all necessary documentation pursuant to the

Bankruptcy Code and Local Rules. Therefore, the relief requested in paragraph 1 of

the Motion is denied.

      Paragraph 2 lists several “options” Sanders gives the Court for how he might

modify his Confirmed Plan in a manner consistent with the Court’s Order granting

SLS’s Motion to Compel. He suggests that either the Property should be removed

from the bankruptcy case or the asset should be appraised with “not a fraudulent and

highly inflated BPO valuation.” The Court’s motion to compel modification in a

manner consistent with the previous Confirmed Plan specifically allows Sanders to

reserve his rights to challenge the Mortgagee’s claim, including its valuation of the

Property. To the extent relief is sought in Paragraph 2 of the Motion, such relief is

denied.

      Paragraph 3 states that Sanders sent his plan but needs access to the DMM

for some reason to complete it. These statements seem contradictory. Either way,

the Debtor has yet to file a modified plan and a motion to modify and the Court has

previously denied Sanders’ request to access the DMM. (Doc. 140). Therefore, to the

extent relief is sought in Paragraph 3, the Motion is denied.

      Paragraph 4 discusses potential relief (the specifics of which the Court is

unable to discern) related to an appeal of some kind to a Bankruptcy Appellate Panel.

There is no Bankruptcy Appellate Panel in the Eleventh Circuit, and this is not an

appellate court. Therefore, to the extent Sanders seeks relief under paragraph 4, the

Motion is denied.




                                      Page 5 of 7
         Case 19-24331-PDR        Doc 160     Filed 06/23/21   Page 8 of 9



      Paragraph 5 states as follows:

             Breach of Mortgage Note: Not filing Homeowner Insurance claim
             when the borrower does not. I have informed/email SLS that I
             have not made the claims for Hurrican [sp] ETA. I have made
             offers to let SLS/BNYM take over Homeowner Insurance in the
             past, which at that time was [H]urricane Irma only BNYM &
             Wells Fargo do have resources per mortgage note, page 7 of
             mortgage note last paragraph See exhibits 136.2, 136.3, 136.4,
             136.5[.]

The Court is unable to determine what relief, if any, Sanders seeks in paragraph 5.

Therefore, to the extent Sanders seeks relief it paragraph 5, the Motion is denied.

      Paragraph 6 states that someone has breached an agreement, either by acting

or failing to act, because “we needed a valuation.” The Court, again, is unable to

determine what relief Sanders seeks in this paragraph. Therefore, to the extent

paragraph 6 does seek relief, the Motion is denied.

      Paragraph 7 just says “[f]raudulent BPO exhibit to come.” It is unclear what

relief, if any, is sought by in paragraph. Therefore, any relief sought is denied.

      Paragraph 8 says only that someone “withheld assets, i.e. title exhibit to come.”

It is unclear what relief, if any, is sought in this paragraph. Therefore, any relief

sought is denied.

      In paragraphs 9 and 10, Sanders seems to seek discovery. Sanders does not

need Court approval to conduct discovery, though the Court may determine discovery

limitations or compel production of discovery if disputes arise. However, no such

allegation is made and, it does not appear that Sanders has requested any

appropriate relief for the Court to grant. Therefore, the Court denies any relief sought

in paragraphs 9 and 10 of the Motion.



                                       Page 6 of 7
             Case 19-24331-PDR   Doc 160     Filed 06/23/21   Page 9 of 9



       Accordingly, the Court ORDERS that the Motion (Doc. 136) is DENIED.

       Further, as the Court has previously stated on the record and noted in its

orders, it strongly suggests that Sanders hire counsel to represent him in this case

and deal with the issues presented before him or, at the very least, that he take

advantage of the various resources available to pro se debtors.

                                        ###

Copies To:

Debtor
Peter Kelly
Chapter 13 Trustee
AUST




                                      Page 7 of 7
